Title: From Thomas Jefferson to Samuel Smith, 11 July 1801
From: Jefferson, Thomas
To: Smith, Samuel


               
                  Dear Sir
                  Washington July 11. 1801.
               
               Your favor of the 9th. came to hand last night, & has this morning been referred to the Secretary of State, who will ask information from Colo. Habersham & have that done which is best.—I observe the tory papers are making much to do about the Berceau; and it is not improbable that this will be one ground of attack on us in the next Congress. at any rate it must be stated by us to Congress, & therefore it is material to commit to paper, while they are fresh in memory all the important circumstances. as you know more of them than any other person, I must pray you, on receipt of this, to take your pen & make out for me a statement of the transaction. I can give some hints to aid you. it was on the 20th. of March that mr Stoddart gave orders to have the Berceau repaired in a handsome manner (this is the expression in his letter.) but whether he did this of his own accord, or after previous consultation with mr Lincoln or myself, I do not remember. probably he told you on your arrival what had been done & on what grounds, and it is important to ascribe to him whatsoever of the transaction he is entitled to, & particularly it’s origination. not that there is any thing wrong in it; but as it gives us a double plea, by shewing 1st. that it is right. 2dly. if wrong, their man begun it. do you recollect what fund he considered as liable to this expence? had you made up your own mind on that question? as to myself I was so new in office that I relied altogether on Stoddart, to whom all the appropriations were familiar, as the competent judge of the fund subject to that expence. about the 1st. of April you sent new directions to the agent to put the vessel exactly into the state in which she was before the capture. do you know how she came to be dismantled? the French convention was laid before the Senate Dec. 16. I think the Berceau arrived afterwards. if so, she was dismantled after it was known she was to be given up, & ought to have been known we were bound to repair the dismantling. pray send me, as soon as you can, all you can recollect on the subject. accept assurances of my constant & affectionate esteem.
               
                  
                     Th: Jefferson
                  
               
            